                Case 18-01153-RBR        Doc 34       Filed 01/22/19   Page 1 of 34



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                        www.flsb.uscourts.gov

In re:
                                                       Case No. 17-23250-RBR
ARTURO GARCIA,
                                                       Chapter 7
      Debtor.
________________________________/

PAYABILITY COMMERCIAL                                  Adv. No. 18-01153-RBR
FACTORS, LLC,
a Texas limited liability company,

         Plaintiff

vs.

ARTURO GARCIA,

      Defendant
________________________________/

                       PLAINTIFF’S MOTION FOR SUMMARY
              JUDGMENT ON COUNT I OF ITS FIRST AMENDED COMPLAINT

         Plaintiff, Payability Commercial Factors, LLC, a Texas limited liability company

(“Plaintiff”), by and through undersigned counsel, and pursuant to Rule 56 of the Federal Rules of

Civil Procedure as made applicable to this proceeding by Rule 7056 of the Federal Rules of

Bankruptcy Procedure, files this Motion for Summary Judgment on Count I of its Amended

Complaint [ECF No. 21] Objecting to Discharge Pursuant to 11 U.S.C. § 727(a)(3) against

Defendant, Arturo Garcia (the “Defendant”), as follows:

I.       Relevant Background and Undisputed Facts

         1.      On January 12, 2018, Plaintiff filed and served its Re-Notice of Taking Rule 2004

Duces Tecum of the Debtor requesting Debtor produce documents recorded information, including

books, documents, records, and papers, from which the debtor's financial condition or business

                                                  1
                Case 18-01153-RBR        Doc 34       Filed 01/22/19    Page 2 of 34



transactions might be ascertained (the “Document Request”) [Main Case ECF No. 21], a copy of

which is attached hereto as Exhibit “A”.

       2.       On February 20, 2018, Debtor filed and served his Response to the Document

Request (the “Response”) [Main Case ECF No. 29], a copy of which is attached hereto as Exhibit

“B”.

       3.       As set forth in paragraphs 18 and 31 of the Response, Debtor failed to produce any

of his tax returns for the past 5 years because he allegedly has failed to file any tax returns in the

past 5 years.

       4.       On July 14, 2018, Plaintiff filed its First Amended Complaint (the “Complaint”)

[ECF No. 12].

       5.       On August 27, 2018, Debtor filed a Motion to Dismiss First Amended Complaint

(the Motion”) [ECF No. 19].

       6.       On October 17, 2018, the Court entered its Order Granting in Part and Denying in

Part Defendant’s Motion to Dismiss [ECF No. 27], which denied the motion as to Count I of the

Amended Complaint.

       7.       On October 29, 2018, Defendant filed his Answer to the First Amended Complaint

(the “Answer”) [ECF No. 29] and did not assert any affirmative defenses.

       8.       In his paragraph 1 of his Answer, Defendant admits the allegations contained in

paragraph 27 of the Complaint, which are:

       Upon information and belief, Debtor failed to produce any tax returns to the
       Chapter 7 trustee in this case and has withheld from an officer of the estate entitled
       to possession under this title, any recorded information, including books,
       documents, records, and papers, relating to the debtor's property or financial affairs.




                                                  2
              Case 18-01153-RBR           Doc 34       Filed 01/22/19    Page 3 of 34



II.     Motion for Summary Judgment and Incorporated Memorandum of Law

        A.     Standard for Motion for Summary Judgment

        9.     Rule 56(c) states that the “judgment sought should be rendered if the pleadings,

discovery and disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(c)(2); Celotex Corp. v. Cattrett, 477 U.S. 317 (1986). The moving party is entitled to

summary judgment if there is a “complete failure of proof concerning an essential element” as that

failure “renders all other facts immaterial . . .” Welt v. Amerisourcebergen Drug Corp., No. 08-

80287-CIV, 2009 WL 2730167, *2 (S.D. Fla. Aug. 25, 2009). The determination as to which facts

are material is governed by the substantive law applicable to the causes of action. CTA Lind & Co

Scandinavia v. Lind, No. 8:08-cv-1380-T-30TGW, 2009 WL 961156, *1 (M.D. Fla. April 7,

2009). The purpose of Rule 56 is to eliminate unnecessary delay and expense to the parties by a

superfluous trial. McLean v. GMAC Mortgage Corp., 595 F. Supp. 2d 1360, 1364 (S.D. Fla. 2009).

        B.     Summary Judgment on Count I of the Complaint for Denial of Discharge
               Under Bankruptcy Code Section 727(a)(3) Should Be Entered in Favor of
               Plaintiff Due to Defendant’s Failure to Produce Any Tax Returns

        10.    It is undisputed that Defendant has failed to produce any tax returns to Plaintiff in

this case.

        11.    In the case of In the Matter of Wilson, 33 B.R. 689, 691 (Bankr. M.D. Ga. 1983),

the bankruptcy court denied a debtor’s discharge where the debtor failed to file tax any tax returns

since 1978 based on the following rationale:

        Section 727(a)(3) is intended "to enable creditors, with the assistance of proper
        books and records, to ascertain the true status of the debtor's affairs and to test the
        completeness of the disclosure requisite to a discharge." 4 Collier on Bankruptcy ¶
        727.03[1] (15th ed. 1983). Section 727(a)(3) requires that a debtor produce some
        accurate written information that the creditors and trustee can rely on in tracing the
        debtor's financial history during the period preceding his bankruptcy. Tucker v.

                                                   3
              Case 18-01153-RBR           Doc 34       Filed 01/22/19   Page 4 of 34



       Devine (In re Devine), 11 B.R. 487, 4 Collier Bankr. Cas.2d 732
       (Bkrtcy.D.Mass.1981). Records are adequate when they are kept "so as to reflect,
       with a fair degree of accuracy, the debtor's financial condition and in a manner
       appropriate to his business." 4 Collier on Bankruptcy ¶ 727.03[3] (15th ed. 1983)
       (footnotes omitted).

                                      *      *          *

       In this adversary proceeding, the Court is convinced that Defendant did not keep
       adequate books and records. Defendant has not maintained accounts and ledgers in
       the Thomaston business since 1979. Nor has Defendant filed a tax return since
       1978. The only record of receipts and disbursements made by Defendant since
       1980 is in a checkbook. Defendant's checkbook records reflect only those receipts
       that were actually deposited in the checking account and in no way enable a creditor
       or the trustee to verify the total receipts of the Thomaston practice. Any payment
       (e.g., a preferential payment) not made through the checking account would go
       undetected by creditors, if not disclosed by Debtor. Also, this checking account was
       used to pay both personal and business expenses. Clearly, it cannot be said that
       Defendant maintained sufficient records in his Thomaston practice.

Id. at 692-93 (emphasis added).

       12.     There can be no reasonable justification for the Defendant in this case to not file

any tax returns for 5 years and then voluntarily file a bankruptcy case with the expectation that he

be entitled to receive a discharge.

       13.     Moreover, Judge Cristol’s opinion in the case of In re Weisenfeld, Case No. 08-

22389-BKC-AJC and Case No. 09-2526-AJC-A (Bankr. S.D. Fla. March 18, 2011) unequivocally

supports the entry of summary judgment in this case:

       In a personal bankruptcy case, "the quintessential documents that must be
       preserved and kept are debtor's income tax returns." Henderson, 423 B.R. at
       617 (internal citation omitted); see also, 11 U.S.C. § 521(e)(2)(A) (debtor is
       statutorily obligated to provide the case trustee and creditors who request the same
       with a copy of his or her Federal tax return or transcript for the most recent tax year
       ending immediately before commencement of the case) and 11 U.S.C. § 521(f)
       (debtor is statutorily obligated to file with the court late-filed Federal tax returns
       for years preceding the bankruptcy filing and future Federal tax returns for each tax
       year while the bankruptcy case is pending).

       "A creditor objecting to a discharge under § 727(a)(3) has the initial burden of
       proving (1) that the debtor failed to maintain and preserve adequate records, and

                                                   4
               Case 18-01153-RBR            Doc 34       Filed 01/22/19     Page 5 of 34



        (2) that such failure makes it impossible to ascertain the debtor's financial condition
        and material business transactions." Buzzelli, 246 B.R. at 95 (citing Meridian Bank,
        958 F.2d at 1232). Once a creditor shows that a debtor's records are
        insufficient, the burden of going forward shifts to the debtor to justify such
        insufficiencies. Buzzelli, 246 B.R. at 96; In re Greene, 340 B.R. 93, 98-99 (Bankr.
        M.D. Fla. 2006). "Factors which may be considered by the court in making this
        factual determination include debtor's education, the sophistication of the debtor,
        debtor's business experience, the size and complexity of debtor's business, debtor's
        personal financial structure, and any special circumstances that may exist." Id.

        The Trustee has met his burden under § 727(a)(3), but the Debtor has not. A
        debtor's tax returns are quintessential documents that enable a bankruptcy
        trustee and other creditors to be allowed to understand the financial condition
        of the debtor. The Debtor has not prepared or filed his personal Federal income
        tax returns for 2006, 2007 or 2008; and WAPA, the primary source of Debtor's
        income for 2006 and 2007, also did not file its Federal income tax returns for 2006,
        2007 and 2008 — and it was the Debtor who was responsible for maintaining
        WAPA's book and records. The Debtor was a practicing attorney who possessed
        the necessary level of knowledge, education and sophistication to understand his
        legal obligation to file tax returns and the ramifications of his failure to do so. The
        Debtor did not begin his incarceration until April 2, 2009, approximately eight (8)
        months after the Petition Date. Within that period of time, the Debtor had the
        opportunity to prepare and file said tax returns, but did not do so. Moreover, the
        Debtor has provided no justification for failing to file 2006, 2007 and 2008 Federal
        income tax returns for himself and for WAPA.

        The Debtor's failure to, among other things, file tax returns for himself and WAPA,
        and maintain accurate and complete books and records for WAPA, prevent the
        Trustee from ascertaining the true financial condition of the Debtor and WAPA and
        from properly administering the bankruptcy estates of the Debtor and WAPA.
        Accordingly, the Debtor's discharge is denied pursuant to 11 U.S.C. § 727(a)(3).

(emphasis added). A copy of the Weisenfeld decision is attached hereto as Exhibit “C”.

        14.     Defendant in this case has failed to file any tax returns for the past 5 years and has

therefore failed to provide these “quintessential documents that enable a bankruptcy trustee and

other creditors to be allowed to understand the financial condition of the debtor” justifying the

entry of summary judgment denying his discharge pursuant to Bankruptcy Code Section 727(a)(3).

The failure to file any tax returns for 5 years prior to the filing of a voluntary petition is not justified

under any circumstances because pursuant to (a) 11 U.S.C. § 521(e)(2)(A) a debtor is statutorily



                                                     5
              Case 18-01153-RBR         Doc 34         Filed 01/22/19   Page 6 of 34



obligated to provide the case trustee and creditors who request the same with a copy of his or her

Federal tax return or transcript for the most recent tax year ending immediately before

commencement of the case) and (b) pursuant to 11 U.S.C. § 521(f), a debtor is statutorily obligated

to file with the court late-filed Federal tax returns for years preceding the bankruptcy filing and

future Federal tax returns for each tax year while the bankruptcy case is pending.

       WHEREFORE, Plaintiff respectfully requests the entry of a final summary judgment on

Count I of the Complaint denying his discharge pursuant to Bankruptcy Code Section 727(a)(3)

and granting such other relief as is just and proper under the circumstances.

       Dated: January 22, 2019
                                      LAW OFFICE OF MARK S. ROHER, P.A.
                                      Counsel for Plaintiff
                                      150 S. Pine Island Road, Suite 300
                                      Plantation, FL 33324
                                      Email: mroher@markroherlaw.com
                                      Telephone: (954) 353-2200
                                      By: /s/ Mark S. Roher
                                              Mark S. Roher
                                              Florida Bar No. 178098

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by email

on the parties listed below on January 22, 2019.

                                             /s/ Mark S. Roher
                                             Mark S. Roher

Samir Masri on behalf of Debtor Arturo G Garcia
masrilaw@aol.com
Facsimile: (305) 204-9303




                                                   6
                Case 18-01153-RBR            Doc 34      Filed 01/22/19   Page 7 of 34



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                           www.flsb.uscourts.gov

In re:
                                                          Case No. 17-23250-RBR
ARTURO GARCIA,
                                                          Chapter 7
      Debtor.
________________________________/

PAYABILITY COMMERCIAL                                     Adv. No. 18-01153-RBR
FACTORS, LLC,
a Texas limited liability company,

         Plaintiff

vs.

ARTURO GARCIA,

      Defendant
________________________________/

                                  FIRST AMENDED COMPLAINT

         Plaintiff, PAYABILITY COMMERCIAL FACTORS, LLC, a Texas limited liability

company (“Plaintiff”), by and through undersigned counsel, sues Defendant, Arturo Garcia (the

“Debtor”) and alleges:

                             PARTIES, JURISDICTION AND VENUE

         1.      The Court has jurisdiction in this proceeding pursuant to 28 U.S.C. §1334(b),

§157(b)(2)(I) and 11 U.S.C. §523(c), and Admin. Order 2012-25 of the United States District

Court for the Southern District of Florida, referring bankruptcy matters to this court.

         2.      This is a core proceeding.

         2.      Plaintiff is a creditor in this case.

         3.      Defendant is the debtor in this Chapter 7 case and therefore venue is proper.
               Case 18-01153-RBR        Doc 34       Filed 01/22/19   Page 8 of 34



         4.    Debtor filed his petition on October 31, 2017 (the “Petition Date”).

         5.    Payability is listed in Bankruptcy Schedule F as a creditor of Debtor holding an

undisputed unsecured claim [Main Case ECF No. 1].

         6.    On December 11, 2017, Payability served its original Notice of Taking Rule 2004

Examination Duces Tecum on the Debtor, requesting documents be produced by December 28,

2017 [Main Case ECF No. 12].

         7.    Debtor’s counsel requested more time to produce the documents and agreed that

the Debtor would produce documents by January 22, 2017.

         8.    As such, on January 12, 2018, Payability filed and served upon the Debtor the 2004

Exam Notice, setting the examination for February 7, 2018 at 10:00 p.m. and demanding that

documents be produced by January 22, 2018, as agreed.

         9.    As of February 2, 2018, Debtor had failed to produce any documents, forcing

Payability to file a motion to compel in the main case [Main Case ECF No. 23].

                                         COUNT I
                 [Objection to Discharge Pursuant to 11 U.S.C. § 727(a)(3)]

         10.   All allegations in paragraphs 1 through 9 are incorporated by reference in this

count.

         11.   On January 12, 2018, Plaintiff filed and served its Re-Notice of Taking Rule 2004

Duces Tecum of the Debtor requesting Debtor produce documents recorded information, including

books, documents, records, and papers, from which the debtor's financial condition or business

transactions might be ascertained (the “Document Request”) [Main Case ECF No. 21], a copy of

which is attached hereto as Exhibit “A”.




                                                 2
                Case 18-01153-RBR         Doc 34       Filed 01/22/19     Page 9 of 34



       12.      On February 20, 2018, Debtor filed and served his Response to the Document

Request (the “Response”) [Main Case ECF No. 29], a copy of which is attached hereto as Exhibit

“B”.

       13.      As set forth in paragraph 2 of the Response, Debtor failed to produce any of his

credit card statements in response to the Document Request.

       14.      Plaintiff has never received any of the credit card statements from the Debtor.

       15.      As set forth in paragraphs 18 and 31 of the Response, Debtor failed to produce any

of his tax returns for the past 5 years because he allegedly has failed to file any tax returns in the

past 5 years.

       16.      Debtor produced only a very limited amount of the requested bank statements for

the 4 years prior to the Petition Date.

       17.      Debtor has failed to keep or preserve any recorded information, documents, records

or papers, from which the Debtor’s business transactions might be ascertained.

       18.      Debtor’s failure to keep or preserve any recorded information, documents, records

or papers was not justified under all of the circumstances of the case.

       19.      Accordingly, Debtor should be denied his discharge pursuant to 11 U.S.C. §

727(a)(3).

       WHEREFORE, Plaintiff seeks judgment in its favor and against Debtor, denying

Debtor’s discharge pursuant to 11 U.S.C. § 727(a)(3), for costs of suit and for such other and

further relief as the Court deems just and proper.




                                                   3
               Case 18-01153-RBR         Doc 34       Filed 01/22/19   Page 10 of 34



                                         COUNT II
                  [Objection to Discharge Pursuant to 11 U.S.C. § 727(a)(5)]

         20.    All allegations in paragraphs 1 through 9 and 11 through 19 are incorporated by

reference in this count.

         21.    The debtor has failed to explain satisfactorily, before determination of denial of

discharge under this paragraph, any loss of assets or deficiency of assets to meet the debtor's

liabilities.

         22.    Accordingly, Debtor should be denied his discharge pursuant to 11 U.S.C. §

727(a)(5).

         WHEREFORE, Plaintiff seeks judgment in its favor and against Debtor, denying

Debtor’s discharge pursuant to 11 U.S.C. § 727(a)(5), for costs of suit and for such other and

further relief as the Court deems just and proper.

                                        COUNT III
                [Objection to Discharge Pursuant to 11 U.S.C. § 727(a)(4)(D)]

         23.    All allegations in paragraphs 1 through 9 and 11 through 19 are incorporated by

reference in this count.

         24.    Item 29 of the Document Request instructed Debtor to produce all documents that

he produced to the Chapter 7 trustee in the main case.

         25.    Upon information and belief, the Chapter 7 trustee in this case would have, as in all

cases, requested the Debtor produce his tax returns for the two calendar years prior to the Petition

Date.

         26.    Bankruptcy Courts have recognized that “tax returns are essential to orderly

administration of debtors’ estates because in absence of a return, trustees are asked to blindly




                                                  4
              Case 18-01153-RBR           Doc 34       Filed 01/22/19    Page 11 of 34



accept the debtor's statements as contained in their schedules.” In re Cobb, 216 B.R. 686, 680

(Bankr. M.D. Fla. 1998) (citations omitted)

        27.     Upon information and belief, Debtor failed to produce any tax returns to the

Chapter 7 trustee in this case and has withheld from an officer of the estate entitled to possession

under this title, any recorded information, including books, documents, records, and papers,

relating to the debtor's property or financial affairs.

        28.     Accordingly, Debtor should be denied his discharge pursuant to 11 U.S.C. §

727(a)(4)(D).

        WHEREFORE, Plaintiff seeks judgment in its favor and against Debtor, denying

Debtor’s discharge pursuant to 11 U.S.C. § 727(a)(4)(D), for costs of suit and for such other and

further relief as the Court deems just and proper.

        Dated: July 14, 2018            Respectfully Submitted,

                                        LAW OFFICE OF MARK S. ROHER, P.A.
                                        Counsel for Plaintiff
                                        5989 Stirling Road
                                        Fort Lauderdale, Florida 33314
                                        Email: mroher@markroherlaw.com
                                        Telephone: (954) 353-2200
                                        Facsimile: (877) 654-0090

                                                By:       /s/ Mark S. Roher
                                                           Mark S. Roher
                                                           Florida Bar No. 178098

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 14th day of July, 2018, a true and correct copy of the

foregoing was served by CM/ECF on all parties listed below.


                                                /s/ Mark S. Roher
                                                Mark S. Roher



                                                   5
            Case 18-01153-RBR        Doc 34       Filed 01/22/19   Page 12 of 34




Samir Masri on behalf of Debtor Arturo G Garcia
masrilaw@aol.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Kenneth A Welt
fl10@ecfcbis.com;pacerfilings@gmail.com;kaw@trustesolutions.net;court@trusteeservices.biz




                                              6
              Case
              Case18-01153-RBR
                   17-23250-RBR Doc
                                Doc34
                                    21 Filed
                                       Filed01/22/19
                                             01/12/18 Page
                                                      Page13
                                                           1 of
                                                             of10
                                                                34



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                      www.flsb.uscourts.gov

In re:
                                                    Case No. 17-23250-RBR
ARTURO GARCIA,
                                                    Chapter 7
      Debtor.
________________________________/

     RE-NOTICE BY CREDITOR, PAYABILITY COMMERCIAL FACTORS, LLC
       OF TAKING RULE 2004 EXAMINATION DUCES TECUM OF DEBTOR

         PAYABILITY COMMERCIAL FACTORS, LLC (“Creditor”), by undersigned counsel,

will examine the Debtor, ARTURO GARCIA, under oath on Wednesday, February 7, 2018 at

10:00 a.m. at the Law Office of Mark S. Roher, P.A., 101 N.E. Third Ave., Suite 301, Fort

Lauderdale, FL 33301, following the production of the documents requested in the attached

document requests.

         The examination is pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1, and will be

taken before an officer authorized to record the testimony. The scope of the examination shall be

as described in Bankruptcy Rule 2004. Pursuant to Local Rule 2004-1 no order shall be necessary.

         The Debtor is directed to produce and deliver to Creditor, c/o Mark S. Roher

[mroher@markroherlaw.com], Law Office of Mark S. Roher, P.A., 101 N.E. Third Ave.,

Suite 1518, Fort Lauderdale, FL 33301, any documents described on the attached Schedule

A on or before 5:00 p.m. on January 22, 2018 (as agreed).




                                    EXHIBIT "A"
            Case
            Case18-01153-RBR
                 17-23250-RBR Doc
                              Doc34
                                  21 Filed
                                     Filed01/22/19
                                           01/12/18 Page
                                                    Page14
                                                         2 of
                                                           of10
                                                              34



       Dated: January 12, 2018      Respectfully Submitted,

                                    LAW OFFICE OF MARK S. ROHER, P.A.
                                    Counsel for Payability Commercial Factors, LLC
                                    101 N.E. Third Ave., Suite 1518
                                    Fort Lauderdale, Florida 33301
                                    Email: mroher@markroherlaw.com
                                    Telephone: (954) 353-2200
                                    Facsimile: (877) 654-0090

                                           By:    /s/ Mark S. Roher
                                                   Mark S. Roher
                                                   Florida Bar No. 178098

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 12th day of January, 2018, a true and correct copy of the

foregoing was served by CM/ECF on all parties listed below.

                                           /s/ Mark S. Roher
                                           Mark S. Roher



Timothy S Kingcade, Esq on behalf of Debtor Arturo G Garcia
scanner@miamibankruptcy.com, kingcadeserve@bellsouth.net;r46540@notify.bestcase.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Mark S. Roher, Esq. on behalf of Creditor Payability Commercial Factors, LLC
mroher@markroherlaw.com,
ecf@markroherlaw.com,markroher@me.com,ecf2@markroherlaw.com

Kenneth A Welt
fl10@ecfcbis.com;pacerfilings@gmail.com;kaw@trustesolutions.net;court@trusteeservices.biz




                                              2
             Case
             Case18-01153-RBR
                  17-23250-RBR Doc
                               Doc34
                                   21 Filed
                                      Filed01/22/19
                                            01/12/18 Page
                                                     Page15
                                                          3 of
                                                            of10
                                                               34



                                         Schedule “A”

                                           Definitions

       As used in this request, the following words shall be defined as follows:

       1)      “Document” includes, but is not limited to, originals where available, or otherwise

a carbon copy, xerox copy or other copy, including each non-identical copy (whether different

from the original because of marginal notes, or other material inserted or attached thereto, or

otherwise) of each item of correspondence, letters, memoranda, messages, telephone bills, notes,

offers, orders, confirmations, contracts, agreements, reports, punch sheets, punch lists, agendas,

cables, telegrams, diaries, appointment books, invoices, ledgers, returns, accounts, checks, check

stubs, drafts, statements, indexes, data sheets, data processing cards, logs, worksheets, service

orders, expense vouchers, maintenance records, inspection reports, licenses, permits, settlement

paperwork, printing, pictures, advertisements, slides, film, microfilm, micro fiche and other

written matter of every kind and character; transcripts, recording tapes, recording disks or other

records of oral communications; and graphs, books, charts, tables, prospectuses, tabulations,

worksheets, compilations, summaries, minutes, lists, pamphlets, brochures, drawings, renderings,

diagrams, sketches, etchings, tracings, plans, blueprints, posters, periodicals, publications,

bulletins, computer printouts, studies, electronic mail, information contained in electronic or

computer storage media and other papers in the possession, custody or control of ARTURO

GARCIA, or his agents, employees, joint venturers, attorneys or representatives, including

documents which were prepared by ARTURO GARCIA, or his agents, employees, joint venturers,

attorneys or representatives, which did not leave the custody of the person preparing them.

       2)      “You”, “Your” and “Debtor” means ARTURO GARCIA, or his agents, employees,

attorneys or representatives, and any and all other persons acting for, purporting to act for or



                                                3
             Case
             Case18-01153-RBR
                  17-23250-RBR Doc
                               Doc34
                                   21 Filed
                                      Filed01/22/19
                                            01/12/18 Page
                                                     Page16
                                                          4 of
                                                            of10
                                                               34



subject to the control of ARTURO GARCIA, including any business or business entity in which

You have or had an interest in the four (4) year period leading up to and including the Petition

Date.

        3)     “And” or “Or” shall include the conjunctive as well as the disjunctive.

        4)     “Communications” include correspondence, discussions, telephone conversations

and all other forms of written or oral communication.

        5)     “Petition Date” means October 31, 2017.

                                           Instructions

        1.     List all documents withheld under any claim of privilege, or other protection from

discovery in response to these requests.

        2.     Identify each withheld document by setting forth:

       (a)     the type of document (e.g., letter, memorandum, telegram, chart, photograph,
reproduction, etc.);
       (b)     the date of the document;
       (c)     the names of the author and each addressee;
       (d)     the name, address and title of the custodian of each document not produced;
       (e)     the identity of the person(s) asserting the privilege/protection claimed;
       (f)     the identity of the person(s) having knowledge of the information sought;
       (g)     the subject matter of the document; and
       (h)     the basis upon which the privilege/protection is claimed.

        3.     These document requests are continuing and further supplemental responses and

production shall be made and served upon counsel for Creditor if and when additional documents

or communications relevant to these document requests come into your possession.

        4.     Unless otherwise stated, these document requests call for the production of

documents created, dated, sent or received on or after October 31, 2013, through and including the

present.




                                                4
              Case
              Case18-01153-RBR
                   17-23250-RBR Doc
                                Doc34
                                    21 Filed
                                       Filed01/22/19
                                             01/12/18 Page
                                                      Page17
                                                           5 of
                                                             of10
                                                                34



                             Schedule of Documents to be Produced

       1.       Copies of each of Your current driver’s license.

       2.       Copies of the account statements for all accounts listed in Your Bankruptcy

Schedule F.

       3.       An itemized schedule of all real property which You have owned, directly or

indirectly, or had an ownership interest, or beneficial interest, in the six (6) year period up to and

including the Petition Date, detailing the property address, the legal description, and Your interest

therein.

       4.      For all properties described in Paragraph 3, copies of all documents reflecting Your

ownership interest in said real property, including but not limited to deeds, sales contracts and

mortgages and closing statements.

       5.       For all properties described in Paragraph 3 that were sold or transferred, either by

You or to You, or by or to an entity in which you have or had any type of legal or beneficial interest

or by or to any individual, before the Petition Date, an itemized schedule detailing when the real

property was transferred or sold, contact information for the transferee, and the amount received

for the transfer or sale and copies of all documents evidencing the transfer of the real property

including deeds and sales contracts.

       6.       For all properties described in Paragraph 3, copies of all account statements

reflecting the current loan balance of any and all mortgages or other liens secured by these

properties, including by not limited to financial statements prepared by You or on Your behalf that

were submitted and any other financial statements produced to mortgage holders.

       7.       For all properties described in Paragraph 3, copies of any or all insurance policies

and/or binders covering the last four years up to and including the Petition Date.



                                                  5
             Case
             Case18-01153-RBR
                  17-23250-RBR Doc
                               Doc34
                                   21 Filed
                                      Filed01/22/19
                                            01/12/18 Page
                                                     Page18
                                                          6 of
                                                            of10
                                                               34



       8.      All documents relating to or evidencing any and all contributions to any retirement

plans during the four (4) years prior to the Petition Date thought the present.

       9.      Copies of any Documents that relate to any checking, savings, or other financial

accounts; certificates of deposits; shares in credit unions, brokerage houses, and other similar

institutions over which You have had signature authority (including, but not limited to, copies of

statements, items, memoranda, evidence of wire transfers, debits, credits and cashier’s checks, and

as to any checks of any kind, copies of the front and back).

       10.      Copies of Your passport.

       11.      All insurance binders on any insurance policy obtained on Your personal property

for the last four (4) years up to and including the Petition Date.

       12.     Credit card statements for each and every credit card in which You are listed as a

signatory for the last four (4) years up to and including the Petition Date.

       13.      All charge account statements for every charge account listed on Schedule F of

Your Petition for the last four (4) years up to and including the Petition Date.

       14.      All account statements for every line of credit listed on Schedule F of Your Petition

for the last four (4) years up to and including the Petition Date.

       15.      All financial statements, inventories, and schedules reflecting Your assets,

liabilities, income and net worth, whether prepared by You or on Your behalf, for the last four (4)

years up to and including the Petition Date.

       16.      All documents referring to, regarding, or reflecting the nature of the goods or

services purchased or obtained with the credit cards and credit line debts incurred by You,

including receipts, bills, checks, invoices, and any other documents identifying the goods or

services purchased.



                                                  6
             Case
             Case18-01153-RBR
                  17-23250-RBR Doc
                               Doc34
                                   21 Filed
                                      Filed01/22/19
                                            01/12/18 Page
                                                     Page19
                                                          7 of
                                                            of10
                                                               34



       17.       Any and all documents in Your possession or obtainable by You that relate to any

business in which You have or had an interest for the four (4) year period up to and including the

Petition Date.

       18.       Tax returns, financial statements, general ledgers, accounts receivable and payable

reports for any business in which You have or had an interest for the four (4) year period up to and

including the Petition Date.

       19.       A schedule of all personal property owned by You or in which You have had an

interest of any kind (whether legal or beneficial or a combination thereof) at any time for the (4)

years up to and including the Petition Date.

       20.       Copies or any rent rolls for any real property owned by You (either individually or

with any other individual or entity) during the four (4) years prior to the Petition Date thought the

present.

       21.       Copies of any leases for any real property owned by You (either individually or

with any other individual or entity) during the four (4) years prior to the Petition Date thought the

present.

       22.       Copies of any communications with any tenant(s) or lessee(s) of any real property

owned by You (either individually or with any other individual or entity) during the four (4) years

prior to the Petition Date thought the present.

       23.       All documents relating to Your transfer of any personal property to any family

member of Yours during the four years prior to the Petition Date.

       24.       All documents relating to Your transfer of any personal property to an Insider as

that term is defined in 11 U.S.C. § 101(31)(A) during the four years prior to the Petition Date.




                                                  7
               Case
               Case18-01153-RBR
                    17-23250-RBR Doc
                                 Doc34
                                     21 Filed
                                        Filed01/22/19
                                              01/12/18 Page
                                                       Page20
                                                            8 of
                                                              of10
                                                                 34



        25.       All documents relating to Your transfer of any real property to an Insider as that

term is defined in 11 U.S.C. § 101(31)(A) during the four years prior to the Petition Date.

        26.       All documents relating to the businesses listed in item 27 of Your Statement of

Financial Affairs.

        27.       All documents relating to any source of Your Income for the past four (4) years.

        28.       All documents relating to any transfers, other than property transferred within the

ordinary course Your financial affairs during the four (4) year period up to and including the

Petition Date.

        29.       Any and all Documents produced to the Chapter 7 trustee in this matter.

        30.       Every personal financial statement that You prepared, delivered, or had delivered,

to any person or entity at any time from and after October 31, 2013 to the present.

        31.       Your personal income tax returns (U.S. and international) for the last five (5) years,

including W-2 forms and 1099, as well as tangible and intangible property tax returns for the last

five (5) years.

        32.       Your W-2 and/or 1099 forms and any other documents showing Your income for

2017.

        33.       Copies of any Documents that relate to any bank accounts not listed in Your

Schedule B over which You have had signature authority (including, but not limited to, copies of

statements, items, memoranda, evidence of wire transfers, debits, credits and cashier’s checks, and

as to any checks of any kind, copies of the front and back) from and after October 31, 2013 to the

present.

        34.       Color photographs and an itemized schedule of all of Your household goods and

furnishings.



                                                    8
             Case
             Case18-01153-RBR
                  17-23250-RBR Doc
                               Doc34
                                   21 Filed
                                      Filed01/22/19
                                            01/12/18 Page
                                                     Page21
                                                          9 of
                                                            of10
                                                               34



       35.     Color photographs and an itemized schedule of all personal property of Yours.

       36.     Color photographs and an itemized schedule of the jewelry listed on line 12 of

Schedule B and valued at $50.00 and copies of any documents that support the scheduled

valuation.

       37.     All insurance binders on any insurance policy obtained on Your personal property

for the last four (4) years up to and including the Petition Date.

       38.     Any and all documents related to any vehicle(s) that You have used in the past four

(4) years including but not limited to the vehicle(s) which you drive regularly or have driven

regularly (more than 3 times a week), which establish the year, make and model of the vehicle(s),

including but not limited to the title, registration, proof of insurance, loan statements and payoff

amount for said vehicle loan, if any, as of the Petition Date and as of the date of Your 2004

Examination.

       39.     Documentation reflecting or relating to your ownership in any other vehicle, for the

four (4) year period leading up to and including the Petition Date.

       40.     Credit card statements for each and every credit card in which You are listed as a

signatory for the last four (4) years up to and including the Petition Date.

       41.     All charge account statements for every charge account listed on Schedule F of

Your Petition for the last four (4) years up to and including the Petition Date.

       42.     All account statements for every line of credit listed on Schedule F of Your Petition

for the last four (4) years up to and including the Petition Date.

       43.     All financial statements, inventories, and schedules reflecting Your assets,

liabilities, income and net worth, whether prepared by You or on Your behalf, for the last four (4)

years up to and including the Petition Date.



                                                  9
             Case 18-01153-RBR
                  17-23250-RBR          Doc 34
                                            21     Filed 01/22/19
                                                         01/12/18    Page 22
                                                                          10 of 34
                                                                                10



       44.     All documents referring to, regarding, or reflecting the nature of the goods or

services purchased or obtained with the credit card and credit line debt incurred by You, including

receipts, bills, checks, invoices, and any other documents identifying the goods or services

purchased.

       45.     A schedule of all personal property owned by You or in which You have had an

interest of any kind (whether legal or beneficial or a combination thereof) at any time for the two

year (2) year period up to and including the Petition Date.

       46.     All documents showing the source of funds used to pay Your bankruptcy attorney

the $2,525.00 as listed in Item 16 of Your Statement of Financial Affairs.

       Dated: January 12, 2018        Respectfully Submitted,

                                      LAW OFFICE OF MARK S. ROHER, P.A.
                                      Counsel for PAYABILITY COMMERCIAL FACTORS, LLC.
                                      101 N.E. Third Ave., Suite 1518
                                      Fort Lauderdale, Florida 33301
                                      Email: mroher@markroherlaw.com
                                      Telephone: (954) 353-2200
                                      Facsimile: (877) 654-0090

                                             By:      /s/ Mark S. Roher
                                                       Mark S. Roher
                                                       Florida Bar No. 178098

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of December 2017, a true and correct copy of

the foregoing was served by CM/ECF on all parties receiving notice by this method.

                                             /s/ Mark S. Roher
                                             Mark S. Roher




                                                 10
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 23 of 34




       EXHIBIT "B"
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 24 of 34
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 25 of 34
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 26 of 34
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 27 of 34
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 28 of 34




                    EXHIBIT "C"
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 29 of 34
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 30 of 34
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 31 of 34
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 32 of 34
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 33 of 34
Case 18-01153-RBR   Doc 34   Filed 01/22/19   Page 34 of 34
